Citation Nr: 1229524	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  03-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty in the military during the Korean Conflict, from August 1950 to August 1952, and received the Purple Heart Medal and Combat Infantry Badge.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied his claim of entitlement to a TDIU.

A September 2003 rating decision also denied his claim of entitlement to service connection for heart disorders.  He appealed the denial of this other claim, as well, and, in July 2004, the Board denied this claim for service connection for heart disorders, diagnosed as mitral stenosis and atrial fibrillation, status post open mitral commissurotomy with cardiopulmonary bypass and congestive heart failure.  However, the Board instead remanded his TDIU claim for further development.  He appealed the Board's denial of his claim for heart disorders to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In September 2005, the Court issued an Order granting a Joint Motion to vacate the Board's decision denying this claim for heart disorders, and remanding this claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  Since, however, the Board had remanded, rather than denied, the TDIU claim, the Court did not disturb that portion of the Board's decision.

In May 2006, upon receiving the file back from the Court, the Board remanded the claim for service connection for heart disorders for additional development.  But the Board since has issued another decision in May 2010 continuing to deny this claim, and the Veteran did not appeal that additional decision to the Court, so his claim for heart disorders is no longer at issue.


Also in that May 2010 decision, however, the Board again remanded his remaining claim for a TDIU for still further development, specifically, because there had not been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure compliance).

Unfortunately, because there still has not been this required compliance, the Board regrettably must yet again remand this claim to the RO via the Appeals Management Center (AMC).

That said, the Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board initially remanded this TDIU claim in July 2004 to send the Veteran a corrective notice regarding VA's duties to notify and assist him with this claim, and to schedule orthopedic, muscle, and skin examinations to reassess the severity of the shell fragment wounds (SFWs) to his right thigh, also the multiple scars on both thighs, and concerning the degenerative arthritis of his right knee and neuroma of his right saphenous nerve, including for opinions concerning whether these service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment so as to, in turn, show his entitlement to a TDIU.  An August 2004 letter resultantly was sent to him regarding VA's obligations to notify and assist him with this claim, and he had a VA compensation examination in July 2004.  But the RO/AMC did not then readjudicate this claim, so did not reconsider it in light of the additional evidence.  Thus, in the subsequent May 2010 remand, the Board directed the RO/AMC to readjudicate this TDIU claim in light of all additional evidence since there had not been compliance, indeed, even substantial compliance, with the Board's remand directives.  Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The AMC consequently issued a Supplemental Statement of the Case (SSOC) in July 2012 readjudicating this TDIU claim, supposedly considering all additional evidence of record, so including the report of the July 2004 VA compensation examination the Veteran had earlier undergone on remand.  A review of the report of that July 2004 VA compensation examination, however, indicates it was inadequate to readjudicate this TDIU claim and not in compliance with the Board's July 2004 remand instructions.  Specifically, the Board had asked the VA examiner to render an opinion as to the overall effect of the Veteran's service-connected disabilities on his employability, that is, when considering them together, without consideration of other disabilities that were not service connected such as his hypertension and other heart disorders.  No such opinion was included in the report of that July 2004 VA compensation examination, however.  Thus, this medical opinion still needs to be obtained.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if instead there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  For the purpose of satisfying these rating requirements, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, or resulting from common etiology or a single accident, or affecting a single body system, or multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war, will be considered as one disability.


In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.   The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.


Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of his overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id; see also 38 C.F.R. §§ 4.1, 4.15 (2011).

When filing this TDIU claim in November 2002, the Veteran asserted that he had had to quit work because he was unable to walk for very long on account of the condition of his legs and knees and that his job required him to walk over bleachers.  In an August 2004 statement, he asserted that his employers had offered statements affirming he was unable to work because he could not stand for long periods of time and could not climb stairs.  Indeed, no fewer than four VA Form 21-4192, Request for Information in Connection with Claim for Disability Benefits, are of record from a number of his former employers.

It appears the most recent rating decision concerning this claim was in September 2004.  Review of that rating decision reveals the Veteran was then currently service connected for:  SFW, right thigh, muscle group XIV, rated as 
30-percent disabling; SFW, right thigh, muscle group XV, rated as 20-percent disabling; neuroma, right saphenous nerve, rated as 10-percent disabling; degenerative arthritis of the right knee associated with SFW, right thigh, muscle group XV, rated as 10-percent disabling; malaria, rated as 0-percent disabling, i.e., noncompensable; and donor scars, left thigh, also rated as noncompensably disabling.  So the combined rating is 60 percent.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).

His SFWs, degenerative arthritis of his right knee, and neuroma of his right saphenous nerve all result from common etiology so are considered as one collective disability in determining whether he satisfies the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  38 C.F.R. § 4.16(a)(2).  The application of the Combined Ratings Table in 38 C.F.R. § 4.25 yields a 55 percent rating, which in turn is rounded up so results in a single 60 percent rating.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met, so the Veteran does not, instead, have to resort to the special extra-schedular provisions of 38 C.F.R. § 4.16(b).  Still, though, a medical opinion is needed concerning his employability.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule another VA compensation examination for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment versus what would be considered just marginal employment in comparison, especially when considering his prior jobs as a security officer, dump truck driver, courier or deliver person, and given his level of education, prior training, experience, etc., but without regards to his advancing age and any occupational impairment attributable to disabilities that are not service connected, including his hypertension and heart disorders.

To facilitate providing this needed opinion, the examiner must be given opportunity to review the claims file, including a complete copy of this and all other Board remands, for the pertinent medical and occupational histories.  To reiterate, service connection is currently in effect for:  SFW, right thigh, muscle group XIV, rated as 
30-percent disabling; SFW, right thigh, muscle group XV, rated as 20-percent disabling; neuroma, right saphenous nerve, rated as 10-percent disabling; degenerative arthritis of the right knee associated with SFW, right thigh, muscle group XV, rated as 
10-percent disabling; malaria, rated as 0-percent disabling, i.e., noncompensable; and donor scars, left thigh, also rated as noncompensably disabling.  So the combined rating is 60 percent.

The VA compensation examiner's opinion must include discussion of the underlying rationale, if necessary citing to specific evidence in the file.


2.  Then readjudicate this TDIU claim in light of this and any other additional evidence.  If this claim is not granted, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



